Name: Commission Regulation (EEC) No 309/85 of 5 February 1985 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 2 . 85 Official Journal of the European Communities No L 34/9 COMMISSION REGULATION (EEC) No 309/85 of 5 February 1985 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1012/84 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 8 February 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 February 1985 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2 OJ No L 101 , 13 . 4 . 1984, p . 25 . No L 34/ 10 Official Journal of the European Communities 7. 2 . 85 ANNEX Code NIMEXE code l CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 07.01-15 07.01 All New potatoes 1639 291,52 81,67 249,62 26,28 50279 92,40 22,84 1.12 ex 07.01-21 ex 07.01-22 ex 07.01 B I Broccoli 7930 1 410,48 395,16 1 207,76 127,15 243 265 447,10 110,50 1.14 07.01-23 07.01 B II White cabbages and red cabbages 804 144,90 39,53 121,24 12,90 24246 44,59 10,52 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 2177 387,29 108,50 331,63 34,91 66796 122,76 30,34 1.20 07.01-31 07.01-33 07.01 D I Cabbage lettuce 5018 892,63 250,08 764,33 80,46 153 952 282,95 69,93 1.22 ex 07.01-36 ex 07.01 D II Endives 2722 484,17 135,64 414,58 43,64 83 505 153,47 37,93 1.28 07.01-41 07.01-43 07.01 F I Peas 5830 1 036,96 290,52 887,92 93,47 178 844 328,70 81,24 1.30 07.01-45 07.01-47 07.01 F II Beans (of the species Phaseolus) 7001 1 245,32 348,89 1 066,33 112,26 214780 394,74 97,56 1.32 ex 07.01-49 ex 07.01 F III Broad beans 2222 396,37 110,74 339,34 35,62 67935 125,22 31,14 1.40 ex 07.01-54 ex 07.01 G II Carrots 1626 289,26 81,04 247,69 26,07 49889 91,69 22,66 1.50 ex 07.01-59 ex 07.01 G IV Radishes , 5559 988,86 277,04 846,73 89,14 170548 313,45 77,47 1.60 07.01-63 ex 07.01 H Onions (other than sets) 950 169,05 47,36 144,75 15,23 29 1.56 53,58 13,24 1.70 07.01-67 ex 07.01 H Garlic 3 896 693,01 194,15 593,41 62,47 119 524 219,67 54,29 1.74 ex 07.01-68 ex 07.01 IJ Leeks 1357 241,41 67,63 206,72 21,76 41 637 76,52 18,91 1.80 07.01 K Asparagus : I 1.80.1 ex 07.01-71  green 40291 7166,16 2007,71 6136,18 646,01 1 235 942 2271,55 561,44 1.80.2 ex 07.01-71  other 10 543 1 882,67 520,12 1596,15 168,19 323 305 586,73 139,86 1.90 07.01-73 07.01 L Artichokes 3417 607,86 170,30 520,50 54,79 104838 192,68 47,62 1.100 07.01-75 1 07.01-77 J 07.01 M Tomatoes 3 373 599,99 168,09 513,75 54,08 103480 190,18 47,00 1.110 07.01-81 1 07.01-82 f 07.01 P I Cucumbers 3 574 635,80 178,13 544,42 57,31 109 657 201,54 49,81 1.112 07.01-85 07.01 Q II Chantarelles 39816 7113,98 1 966,27 6023,74 633,12 1211715 2215,74 516,49 1.118 07.01-91 07.01 R Fennel 2471 439,53 123,14 376,36 39,62 75805 139,32 34,43 1.120 07.01-93 07.01 S Sweet peppers 3631 645,96 180,97 553,12 58,23 1 1 1 409 204,76 50,60 1.130 07.01-97 07.01 T II Aubergines 4413 785,01 219,93 672,18 70,76 135390 248,83 61,50 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 3388 602,74 168,86 516,11 54,33 103954 191,05 47,22 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 2119 377,00 105,62 322,82 33,98 65022 119,50 29,53 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes , fresh, whole 3498 622,14 174,30 532,72 56,08 107300 197,20 48,74 2.10 08.01-31 ex 08.01 B Bananas, fresh 2507 446,05 124,96 381,94 40,21 76930 141,39 34,94 2.20 ex 08.01-50 ex 08.01 C Pineapples , fresh 2786 495,52 138,83 424,30 44,67 85463 157,07 38,82 2.30 ex 08.01-60 ex 08.01 D Avocados , fresh 5660 1 006,71 282,04 862,02 90,75 173 627 319,11 78,87 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas , fresh 10459 1 860,28 521,18 1 592,91 167,70 320 842 589,68 145,74 2.50 08.02 A I Sweet oranges, fresh : 2.50.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 2244 399,22 111,84 341,84 35,98 68 854 126,54 31,27 08.02- 16 l I 7. 2 . 85 Official Journal of the European Communities No L 34/ 11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13  Navels , Navelines , Navelates , Salustianas, Vernas, Valencia lates , Maltese , Shamoutis, 08.02-17 Ovalis , Trovita and Hamlins 1855 330,01 92,45 282,58 29,74 56917 104,60 25,85 2.50.3 08.02-05 08.02-09 08.02-15  others 1242 220,93 61,89 189,18 19,91 38104 70,03 17,30 08.02-19 l \ 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines , wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 1231 219,03 61,36 187,55 19,74 37776 69,43 17,16 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 773 137,48 38,51 117,72 12,39 23711 43,58 10,77 2.60.3 08.02.28 08.02 B I  Clementines 2355 418,94 117,37 358,72 37,76 72254 132,79 32,82 2.60.4 08.02-34 1 08.02-37 | ex 08.02 B II  Tangerines and others 3711 660,17 184,95 565,28 59,51 113859 209,26 51,72 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 2547 453,07 126,93 387,95 40,84 78141 143,61 35,49 2.80 ex 08.02 D Grapefruit, fresh : \ \ l 2.80.1 ex 08.02-70l  white 2261 402,19 112,67 344,38 36,25 , 69365 127,48 31,51 2.80.2 ex 08.02-70  pink 4000 711,44 199,32 609,18 64,13 122 702 225,51 55,73 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 9070 1613,21 451,96 1 381,35 145,42 278 230 511,36 126,38 2.90 08.04-11 \ 08.04-19 08.04-23 08.04 A I Table grapes 5214 927,51 259,85 794,20 83,61 159967 294,00 72,66 2.95 08.05-50 08.05 C Chestnuts 4573 813,35 227,87 696,44 73,32 140278 257,81 63,72 2.100 08.06-13 \\ \ 08.06-15 08.06-17 08.06 A II Apples 2752 489,55 137,15 419,19 44,13 84433 155,18 38,35 2.110 08.06-33 08.06-35 08.06-37 08.06 B II Pears 4136 737,69 206,1 1 631,54 66,30 126434 233,06 57,96 08.06-38 \ \\ \\ \ 2.120 08.07-10 08.07 A Apricots 9 283 1 651,13 462,59 1413,82 148,84 284770 523,38 129,36 2.130 ex 08.07-32 ex 08.07 B Peaches 9249 1 645,13 460,91 1 408,68 148,30 283735 521,48 128,89 2.140 ex 08.07-32 ex 08.07 B Nectarines 8 859 1 575,65 441,44 1 349,19 142,04 271752 499,45 123,44 2.150 08.07-51 1 08.07-55 f 08.07 C Cherries 2803 504,88 137,76 422,46 44,97 84480 1 55,38 36,68 2.160 08.07-71 1 08.07-75 | 08.07 D Plums 7175 1 276,25 357,56 1 092,82 115,05 220114 404,55 99,98 2.170 08.08-11 1 08.08-15 I 08.08 A Strawberries 13 236 2354,28 659,58 2015,90 212,23 406041 746,26 184,44 2.175 08.08-35 08.08 C Fruit of the species Vaccinium || l myrtillus 3 329 591,82 163,87 502,64 52,82 101773 184,63 43,45 2.180 08.09-11 ex 08.09 Water melons 540 96,52 26,68 81,73 8,59 16441 30,06 7,00 2.190 ex 08.09 Melons (other than water melons : li |||||| 2.190.1 ex 08.09-19  elongated 4003 712,13  199,51 609,77 64,19 122820 225,73 55,79 2.190.2 ex 08.09-19  other 7178 1 276,74 357,70 1 093,24 115,09 220199 404,70 100,02 2.195 ex 08.09-90 ex 08.09 Pomegranates 5247 933,70 260,97 799,91 83,65 160202 294,71 72,09 2.200 ex 08.09-90 ex 08.09 Kiwis 11 243 1 999,82 560,28 1 712,39 180,27 344907 633,91 156,67 2.202 ex 08.09-90 ex 08.09 Khakis 4577 814,11 228,08 697,10 73,39 140409 258,06 63,78 2.203 ex 08.09-90 ex 08.09 Lychees 10437 1 856,35 520,08 1 589,54 1 67,34 320 1 64 588,43 145,43